Upon consideration of the conditional petition filed on the 16th of December 2016 by Defendant (Wilmington Urban Area Metropolitan Planning Organization) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 16th of March 2017."
The following order has been entered on the motion filed on the 16th of December 2016 by Defendant (Wilmington Urban Area Metropolitan Planning Organization) for Leave to Withdraw as Counsel of Record and Notice of Appearance of Substitute Counsel:
"Motion Allowed by order of the Court in conference, this the 16th of March 2017."